          Case 1:21-cv-03823-PGG Document 5 Filed 05/19/21 Page 1 of 3




                    IN THE UNITED STATES DISTRICT COURT FOR
                      THE SOUTHERN DISTRICT OF NEW YORK

Civil Action No. 1:12-cv-03823-PGG

BRUCE P. KRIEGMAN
as Chapter 11 Trustee for LLS America,

               Plaintiff,

v.

ALEX MIRROW and SAVE IT, LLC,

               Defendants.

     PLAINTIFF’S UNOPPOSED MOTION FOR EXTENSION OF TIME TO FILE
      RESPONSE TO NON-PARTY FATIMA MIRROW’S MOTION TO QUASH
             PLAINTIFF’S EX PARTE ISSUANCE OF SUBPOENAS


       Plaintiff, Bruce P. Kriegman, as Chapter 11 Trustee for LLS America (the “Trustee”), by

his attorney, Bruce E. Rohde of Campbell Killin Brittan and Ray, LLC, respectfully requests a

two-week extension of time to file his Response to Non-Party Fatima Mirrow’s Motion To Quash

Plaintiff’s Ex Parte Issuance of Subpoenas (“Motion”), and in support, states as follows:

                                         CERTIFICATION

       The Trustee’s counsel conferred with counsel for Non-Party, Fatima Mirrow, via email

regarding this Motion. Counsel for Ms. Mirrow has stated that he has no objection to the extension

requested herein.

                                         MOTION

      1. On April 15, 2021, on the Trustee’s Motion for Issuance of Subpoenas, the U.S. District

          Court for the District of Colorado Court issued Subpoenas to Ms. Fatima Mirrow (the




                                                1
          Case 1:21-cv-03823-PGG Document 5 Filed 05/19/21 Page 2 of 3




          “Subpoenas”) requiring her to produce certain documents and then appear for a

          deposition.

      2. Ms. Mirrow was personally served with the Subpoenas on April 16, 2021.

      3. On April 29, 2012, Ms. Mirrow filed a Motion to Quash the Subpoenas (“Motion”).

          While the Certificate of Service indicates the undersigned was served with the Motion,

          he did not receive it until today, May 18, 2021, when Ms. Mirrow’s counsel sent him an

          electronic copy (in response an email the undersigned sent to him yesterday asking when

          Ms. Mirrow could appear for a deposition).

      4. Pursuant to Fed.R.Civ.P. 7.1(d), the Trustee’s Response to the Motion is presently due

          on May 20, 2021.

      5. The undersigned counsel for the Trustee was on a two-week vacation from April 29,

          2021 to May 17, 2021, and has other matters to attend to within the next two weeks,

          including the preparation of two other responsive pleadings in this matter and four

          responsive pleadings and witness and exhibit lists and jury instructions in: Kazi v KFC

          US, LLC; United States District Court for the District of Colorado; Civil Action No. 19-

          cv-03300-RBJ, which is set to go to trial beginning June 28, 2021.

      6. Therefore, the Trustee respectfully requests a two-week extension to file his Reply.


       WHEREFORE, Plaintiff requests an extension of time to file his Response to the Motion

to Quash up to and including June 3, 2021.



                                   [SIGNATURE PAGE FOLLOWS]




                                                2
         Case 1:21-cv-03823-PGG Document 5 Filed 05/19/21 Page 3 of 3




       DATED this 19th day of May, 2021.

                                               Campbell Killin Brittan & Ray, LLC

                                               By: /s/ Bruce E. Rohde
                                               Bruce E. Rohde, #11465
                                               270 St. Paul Street, Suite 300
                                               Denver, Colorado 80206
                                               Phone: (303) 322-3400
                                               Fax: (303) 322-5800
                                               Email: brohde@ckbrlaw.com

                                               Attorneys for Plaintiff Bruce P. Kriegman,
                                               as Chapter 11 Trustee for LLS America.

                               CERTIFICATE OF SERVICE

       I hereby certify that on May 19th, 2021, a true and correct copy of the foregoing
PLAINTIFF’S UNOPPOSED MOTION FOR EXTENSION OF TIME TO FILE
RESPONSE TO NON-PARTY FATIMA MIRROW’S MOTION TO QUASH
PLAINTIFF’S EX PARTE ISSUANCE OF SUBPOENAS was served via United States Mail,
addressed to the following:

Jeffrey M. Villanueva
Jeffrey M. Villanueva, P.C.
1755 Blake Street, Suite 225
Denver, Colorado 80202

Attorneys for Defendant.

THE MANDEL LAW FIRM
Bryan Brockington
370 Lexington Avenue, Suite 505
New York, NY 10017
Email: bbrockington@mandellawfirm.com

Attorney for Fatima Mirrow.




                                                         s/ Samantha Merrick
                                                         Samantha Merrick




                                           3
